


Exhibit 10.42
AMENDMENT NO. 4 TO CREDIT AGREEMENT AND LIMITED CONSENT
THIS AMENDMENT NO. 4 TO CREDIT AGREEMENT AND LIMITED CONSENT dated as of
November 29, 2013 (this “Amendment”), is among AMERICAN APPAREL (USA), LLC, a
California limited liability company (“AA USA”), AMERICAN APPAREL RETAIL, INC.,
a California corporation (“AA Retail”), AMERICAN APPAREL DYEING & FINISHING,
INC., a California corporation (“AA Dyeing & Finishing”), KCL KNITTING, LLC, a
California limited liability company (“KCL” and, together with AA USA, AA Retail
and AA Dyeing & Finishing, collectively, the “Borrowers” and each, individually,
a “Borrower”), AMERICAN APPAREL, INC., a Delaware corporation (“Holdings”),
FRESH AIR FREIGHT, INC., a California corporation (“Fresh Air” and, together
with Holdings, collectively, the “Guarantors” and each, individually, a
“Guarantor”), CAPITAL ONE BUSINESS CREDIT CORP. (f/k/a Capital One Leverage
Finance Corp.), as administrative agent (in such capacity, the “Administrative
Agent”), and each of the Lenders party hereto.
RECITALS:
A.The Borrowers, the other borrowers from time to time party thereto, the
B.Guarantors, the other guarantors from time to time party thereto, the lenders
from time to time party thereto (collectively, “Lenders”) and the Administrative
Agent have entered into that certain Credit Agreement dated as of April 4, 2013
(as amended by that certain Amendment No. 1 to Credit Agreement dated as of May
22, 2013, that certain Amendment No. 2 to Credit Agreement dated as of July 5,
2013 and that certain Amendment No. 3 to Credit Agreement and Limited Waiver
dated as of November 14, 2013, the “Credit Agreement”). Capitalized terms used
and not otherwise defined herein shall have the meanings ascribed to them in the
Credit Agreement.
C.The Guarantors have entered into that certain Guaranty dated as of April 4,
2013, in favor of the Administrative Agent.
D.The Borrowers have requested that the Administrative Agent and Lenders amend
certain provisions of the Credit Agreement and grant the consent set forth
below.
E.Subject to the terms and conditions set forth below, the Administrative Agent
and Lenders party hereto are willing to so amend the Credit Agreement and grant
such consent.
In furtherance of the foregoing, the parties agree as follows:
Section 1.AMENDMENTS
. Subject to the covenants, terms and conditions set forth herein and in
reliance upon the representations and warranties set forth herein, the Credit
Agreement is amended as follows:
(a)The existing Section 7.02(p) of the Credit Agreement is amended by (i)
deleting the reference to “$4,500,000” therein and inserting a reference to
“9,500,000” in lieu thereof and (ii) adding “and as amended on November 29,
2013” after “May 22, 2013” therein.
(b)The existing Section 7.04(b)(iv)(C) of the Credit Agreement is deleted in its
entirety and the following is inserted in lieu thereof:
(C) mandatory repurchase of the Lion Debt pursuant to Section 2.08 of the Lion
Credit Agreement (as in effect on the Amendment No. 1 Effective Date (as defined
in the Lion Credit Agreement)) and solely to the extent required thereby;




--------------------------------------------------------------------------------




The amendments to the Credit Agreement are limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Credit
Agreement are intended to be affected hereby.
Section 2.LIMITED CONSENT
. Subject to the covenants, terms and conditions set forth herein and in
reliance upon the representations and warranties set forth herein, the
Administrative Agent and the Lenders party hereto hereby consent to the increase
in the aggregate principal amount of the Lion Debt and to the increase in the
premiums owing thereon, in each case, as set forth in that certain Amendment No.
1 to Credit Agreement dated as of the date hereof (the “Lion Amendment”), among
Holdings, the other Credit Parties party thereto as facility guarantors and
Lion/Hollywood L.L.C., as initial lender and as 2013 lender.
The consent set forth in this Section 2 is limited to the extent specifically
set forth above and no other terms, covenants or provisions of the Credit
Agreement are intended to be affected hereby.
Section 3.CONDITIONS PRECEDENT
. The parties hereto agree that the amendments set forth in Section 1 above and
the consent set forth in Section 2 above shall not be effective until the
satisfaction of each of the following conditions precedent (the date on which
such conditions precedent are satisfied or waived, the “Amendment Effective
Date”):
(a)Documentation. The Administrative Agent shall have received (i) a counterpart
of this Amendment, duly executed and delivered by each Borrower, each Guarantor
and each Lender, (ii) a certificate of a member of the Senior Management of
Holdings certifying and attaching a true, correct and complete copy of the Lion
Amendment, and (iii) such other documents and certificates as the Administrative
Agent or its counsel may reasonably request relating to the organization,
existence and good standing of each Credit Party, the authorization of this
Amendment and any other legal matters relating to the Credit Parties or the
transactions contemplated hereby.
(b)Fees and Expenses. All fees and expenses of counsel to the Administrative
Agent estimated to date shall have been paid in full (without prejudice to final
settling of accounts for such fees and expenses), in each case to the extent
invoiced.
Section 4.REPRESENTATIONS AND WARRANTIES
.
(a)In order to induce the Administrative Agent and Lenders to enter into this
Amendment, each Credit Party represents and warrants to the Administrative Agent
and Lenders as follows:
(i)The representations and warranties made by such Credit Party contained in
Article V of the Credit Agreement are true and correct in all material respects
(but without any duplication of any materiality qualifications) on and as of the
date hereof, except to the extent that such representations and warranties
expressly relate to an earlier date in which case such representations and
warranties are true and correct in all material respects (but without any
duplication of any materiality qualifications) on and as of such earlier date.
(ii)Since the Balance Sheet Date, no act, event, condition or circumstance has
occurred or arisen which, individually or in the aggregate, has had or could
reasonably be expected to have a Material Adverse Effect.
(iii)No Default or Event of Default has occurred and is continuing or will exist
after giving effect to this Amendment.
(b)In order to induce the Administrative Agent and Lenders to enter into this
Amendment, each Credit Party represents and warrants to the Administrative Agent
and Lenders that this Amendment




--------------------------------------------------------------------------------




has been duly authorized, executed and delivered by such Credit Party and
constitutes its legal, valid and binding obligation.
Section 5.MISCELLANEOUS
.
(a)Ratification and Confirmation of Loan Documents. Each Credit Party hereby
consents, acknowledges and agrees to the amendments and consent set forth herein
and hereby confirms and ratifies in all respects the Loan Documents to which
such Person is a party (including, without limitation, with respect to each
Guarantor, the continuation of its payment and performance obligations under the
Guaranty upon and after the effectiveness of the amendments and consent
contemplated hereby and, with respect to each Credit Party, the continuation and
existence of the liens granted under the Security Documents to secure the
Obligations).
(b)Fees and Expenses. The Borrowers, jointly and severally, shall promptly pay
on demand (and, in any event, within 10 Business Days after demand therefor) all
reasonable costs and expenses of the Administrative Agent in connection with the
preparation, reproduction, execution, and delivery of this Amendment and any
other documents prepared in connection herewith, including, without limitation,
the reasonable fees and out-of-pocket expenses of counsel for the Administrative
Agent.
(c)Headings. Section and subsection headings in this Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose or be given any substantive effect.
(d)Governing Law; Waiver of Jury Trial. This Amendment shall be governed by and
construed in accordance with the laws of the State of New York, and shall be
further subject to the provisions of Section 10.14 of the Credit Agreement.
(e)Counterparts. This Amendment may be executed in any number of counterparts,
each of which when executed and delivered shall be deemed to be an original, and
all of which when taken together shall constitute one and the same agreement.
Delivery of an executed counterpart of a signature page of this Amendment by
facsimile or electronic transmission (including .pdf file) shall be effective as
delivery of a manually executed counterpart hereof.
(f)Entire Agreement. This Amendment, together with all the Loan Documents
(collectively, the “Relevant Documents”), sets forth the entire understanding
and agreement of the parties hereto in relation to the subject matter hereof and
supersedes any prior negotiations and agreements among the parties relating to
such subject matter. No promise, condition, representation or warranty, express
or implied, not set forth in the Relevant Documents shall bind any party hereto,
and no such party has relied on any such promise, condition, representation or
warranty. Each of the parties hereto acknowledges that, except as otherwise
expressly stated in the Relevant Documents, no representations, warranties or
commitments, express or implied, have been made by any party to the other. None
of the terms or conditions of this Amendment may be changed, modified, waived or
canceled orally or otherwise except in a writing signed by the parties hereto
for such purpose.
(g)Enforceability. Should any one or more of the provisions of this Amendment be
determined to be illegal or unenforceable as to one or more of the parties
hereto, all other provisions nevertheless shall remain effective and binding on
the parties hereto.
(h)Successors and Assigns. This Amendment shall be binding upon and inure to the
benefit of each Borrower, each Guarantor, the Administrative Agent, each Lender
and their respective successors and assigns (subject to Section 10.06 of the
Credit Agreement).
[Remainder of page intentionally left blank; signatures begin on following page]


AMENDMENT NO. 4 TO CREDIT AGREEMENT AND LIMITED CONSENT
Signature Page




--------------------------------------------------------------------------------




The following parties have caused this Amendment No. 4 to Credit Agreement and
Limited Consent to be executed as of the date first written above.
BORROWERS:
AMERICAN APPAREL (USA), LLC
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
AMERICAN APPAREL RETAIL, INC.
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
AMERICAN APPAREL DYEING & FINISHING, INC.
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
KCL KNITTING, LLC
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    




--------------------------------------------------------------------------------




GUARANTORS:
AMERICAN APPAREL, INC.
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
FRESH AIR FREIGHT, INC.
By:     /s/ John Luttrell    
Name:     John Luttrell    
Title:     CFO    
ADMINISTRATIVE AGENT AND LENDERS:
CAPITAL ONE BUSINESS CREDIT CORP., as Administrative Agent and Lender
By:     /s/ Julianne Low    
Name:    Julianne Low    
Title:    Vice President    
BANK OF MONTREAL, CHICAGO BRANCH, as Lender
By:     /s/ Larry Allen Swiniarski    
Name:     Larry Allen Swiniarski    
Title:     Director    




--------------------------------------------------------------------------------










